

117 SRES 99 RS: Observing the 10th anniversary of the uprising in Syria.
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 19117th CONGRESS1st SessionS. RES. 99IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Menendez (for himself, Mr. Risch, Mr. Cardin, Mr. Rubio, Mrs. Shaheen, Mr. Johnson, Mr. Kaine, Mr. Romney, Mr. Murphy, Mr. Hagerty, Mr. Coons, Mr. Crapo, Mr. Rounds, Mr. Booker, Mr. Tillis, Mr. Casey, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, without amendmentRESOLUTIONObserving the 10th anniversary of the uprising in Syria.Whereas 10 years ago, on March 15, 2011, in the midst of the Arab Spring, hundreds of Syrians peacefully assembled to call on their leadership for democratic reforms and respect for their fundamental freedoms, sparking a nationwide movement;Whereas in response to the predominantly peaceful protests, Syrian President Bashar al-Assad ordered unyielding violence against the people of Syria, including arbitrary detentions, torture, killing, and attacks on civilians and civilian infrastructure, often under the false premise of combating terrorism;Whereas over the course of this conflict, the Assad regime has exhibited unrelenting depravity in its use of chemical weapons and barrel bombs, deliberately targeting civilian infrastructure, including hospitals and schools, and committing gross violations of international humanitarian law;Whereas the former Syrian military photographer Caesar meticulously photographed the Assad regime’s widespread system of arrest, detention, torture and murder of tens of thousands of Syrian protesters and dissidents, and then courageously smuggled 55,000 of those photographs out of Syria, exposing the regime’s barbarity for the world to witness;Whereas the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note), which became law on December 20, 2019—(1)seeks accountability for the Assad regime and its international enablers for atrocities against the Syrian people;(2)denies the Assad regime the resources to fuel its war machine; and (3)sends a clear signal to the international community against normalizing, rehabilitating, or legitimizing Assad and his backers;Whereas Iran and Russia intervened militarily in support of the Assad regime, enabling and actively participating in the Assad regime’s horrific brutalities against civilians in favor of advancing their narrow interests and in some cases empowered extremist groups;Whereas in pursuit of its narrow self-interest, Russia, backed by China, has blunted United Nations’ efforts to preserve vital border crossings that serve as a critical humanitarian lifeline to the beleaguered Syrian population;Whereas the Islamic State in Iraq and Syria exacerbated the suffering of the Syrian people through the violent and hostile seizure of territory, misapplication of Islamic law, destruction and smuggling of antiquities, and oil smuggling, turning Syria into a global hub for terrorist activity;Whereas the Assad regime, and its Russian and Iranian backers, are largely responsible for the death of more than 500,000 Syrian civilians, and the displacement of more than 12,000,000 men, women, and children within and outside of Syria’s borders, imposing irreversible trauma and loss for a whole generation;Whereas millions of Syrians are struggling to survive, with more than 13,000,000 Syrians who are in need of humanitarian assistance and more than 9,000,000 Syrians who are facing food insecurity;Whereas international efforts to secure a peaceful political transition of power in Syria, in accordance with United Nations Security Council Resolution 2254, adopted on December 18, 2015, remain stymied, due almost entirely to the intransigence of Russia and the Assad regime, holding the people of Syria hostage;Whereas the people and Government of the United States support the people of Syria in their aspirations for peace, stability, dignity, and accountability: Now, therefore, be itThat the Senate—(1)solemnly observes the 10th anniversary of the Syrian uprising;(2)affirms that it is the policy of the United States—(A)to seek a political solution to the Syrian conflict;(B)to continue to stand with the people of Syria;(C) to further efforts to secure a permanent ceasefire;(D)to continue work on the constitutional committee free from regime intransigence; and (E)to foster conditions for free and fair elections in accordance with United Nations Security Council Resolution 2254;(3)affirms that it is the policy of the United States to promote adherence to the laws of war by all parties engaging in hostilities in Syria;(4)affirms that it is the policy of the United States to support international humanitarian efforts to assist innocent civilians, including through support for displaced populations and the promotion of accountability for perpetrators of human rights abuses;(5)commits to continuing efforts to hold the Assad regime and its Russian and Iranian backers accountable for war crimes and crimes against humanity; including through implementation of the Caesar Syria Civilian Protection Act of 2019;(6)commends the bravery of Syrian human rights defenders who, in the service of justice and accountability, have courageously documented the atrocities committed by the Assad regime and its Russian and Iranian backers over the course of this conflict;(7)condemns the indiscriminate use of force by all actors in Syria, including the Assad regime, its proponents, its opponents, and extremist groups; and(8)calls on the United States Government to reinvigorate diplomatic efforts to resolve the conflict as outlined under United Nations Security Council Resolution 2254, and to expand humanitarian aid to the Syrian people so they may—(A)be free from violence, whether from the state or other armed groups;(B)return to their communities of their own free will and in an informed manner;(C)participate in transitional justice; and(D)decide their own futures through free and fair elections that result in a legitimate representative government that serves all Syrians. March 24, 2021Reported without amendment